Citation Nr: 1146834	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse






INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Board hearing at the RO in Little Rock, Arkansas in June 2009.  This transcript has been associated with the file.

The case was brought before the Board in May 2010 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case returned to the Board in July 2011 and the AOJ was instructed to review all of the Veteran's psychiatric claims.  The AOJ issued a supplemental statement of the case in August 2011 which addressed the Veteran's psychiatric claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In October 2011 the Veteran submitted additional evidence in support of his claim.  However, this evidence is either duplicative of evidence already associated with the claims file or is not relevant to the claim currently before the Board.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304.

The Board notes that in an October 2011 statement the Veteran indicated that he wished to reopen his claim of entitlement to service connection for rheumatic fever.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.




FINDING OF FACT

The Veteran has not been diagnosed with PTSD and any other psychiatric disorder to include depression is not shown to be due to a disease or injury in-service or to any incident of his military service, nor was it caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric condition, to include PTSD and depression, was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2006, August 2007, and May 2010.  These letters advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The AOJ attempted to retrieve any outstanding mental health records in May 2009.  The National Personnel Records Center (NPRC) indicated that all the Veteran's available service treatment records had been provided.  See June 2010 response.  Furthermore, a November 2010 response from the NPRC indicated there were no outstanding psychiatric records for treatment at the Balboa Naval Hospital for 1957-1958.  The Veteran's private treatment records have also been associated with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for an acquired psychiatric disorder and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's acquired psychiatric disorder is related to service.  The Veteran himself has provided statements that his acquired psychiatric disorder is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Veteran is alleging that his psychiatric disorder is related to the stressors he faced on active duty, including being attacked by mortar shells.  See March 2006 and July 2007 statements.  He also alleges he has been diagnosed with PTSD.  See e.g., June 2009 Board hearing transcript.  In an August 2007 statement the Veteran also contends that he was labeled as "extremely dangerous" in a now unavailable service treatment record from August 1958.

The Veteran alleges he suffers from depression as secondary to his service-connected disabilities.  However, the Board observes the Veteran is not service-connected for any disabilities.  Thus, as a matter of law, the Veteran's claim for service connection for depression as secondary to a service-connected disability must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  However, the Veteran's claim will be considered on a direct basis to accord him every possible consideration.  

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a psychiatric disorder.  Service medical records indicate the Veteran was provided a medical evaluation at enlistment to service in November 1954.  At the entrance examination the examiner indicated the Veteran's psychiatric system was within normal limits.  Also on his Report of Medical History, the Veteran did not indicate that he had any psychiatric problems, including depression, excessive worry, trouble sleeping, or nervous trouble of any sort.  The Veteran was also provided a separation examination in November 1958 where again the examiner found no psychiatric problems.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board finds it did not.

The first post-service reference to a psychiatric condition comes from a July 1991 private treatment record where it was noted the Veteran suffered from longstanding depression.  The treatment record indicated the Veteran was prescribed antidepressant therapy.  

In an April 1992 private treatment record the Veteran was diagnosed with clinical depression and anxiety.  The physician reported that the Veteran suffered from anxiety, substance abuse, social withdrawal and impaired thought process.  The Board observes the Veteran notated on the treatment record that he does not drink alcohol.

In a March 2007 private treatment record it was noted the Veteran had a history of chronic anxiety.  A VA treatment record from August 2007 noted the Veteran was requesting a VA examination to establish service connection for PTSD.  He did not report that he needed treatment for PTSD at that time.  In a September 2007 VA treatment record the Veteran had called in requesting a referral for obtaining service connection for PTSD; however he indicated he did not want treatment at that time.

Overall the Veteran provided records showing he has been receiving psychiatric treatment since 1991.  However, there is no evidence in these treatment records that the Veteran's psychiatric disorder was related to his active duty.  Furthermore, the Veteran did not claim in the treatment records that any psychiatric disorder was caused by active duty.  The Veteran first claimed that his psychiatric disorder was related to service in his July 2006 claim of entitlement to service connection.

The Board notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Application of this regulation is moot, however, as the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD currently.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the probative medical evidence of record showing no relationship between any current psychiatric disorder and service.  

In sum, the Board finds that there is no evidence of a psychiatric disorder during active duty.  The threshold question is whether there is sufficient medical evidence to establish an etiological link between any current psychiatric disorder and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's psychiatric disorder to service and the lack of complaints by the Veteran during treatment that he had suffered from a psychiatric condition since service weighs against his claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to an acquired psychiatric disorder to include PTSD and depression is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


